        Case 1:10-cr-00149-SPW Document 66 Filed 01/13/21 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


 UNITED STATES OF AMERICA,                 CR 10-149-BLG-SPW


              Plaintiff,
       vs.                                 ORDER GRANTING MOTION TO
                                           FILE UNDER SEAL,EXHIBIT A
 SUSAN RAE,                                OF THE DECLARATION OF
                                           VICTORIA L. FRANCIS IN
              Defendant,                   SUPPORT OF THE UNITED
                                           STATES' RESPONSE TO
 MITCHELL CARE CENTER,                     REQUEST FOR HEARING

              Garnishee.


      Upon the United States' Motion to File Under Seal Exhibit A of the

Declaration of Victoria L. Francis in Support ofthe United States' Response to

Request for Hearing (Doc. 64), in accordance with Rule 5.2(d), and for good cause

appearing,

      IT IS HEREBY ORDERED that Exhibit A of the Declaration of Victoria L.

Francis in Support of the United States' Response to Request for Hearing, shall be

filed under SEAL.


      DATED this /^day of January, 2021.



                                      SUSAN P. WATTERS
                                      United States District Court Judge
